DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks filed 12/15/2021 have been entered and fully considered.  Claims 1-17 are pending.  Claim 17 is new.  Claims 4-16 are withdrawn.  Claim 1 is amended.  Claims 1-3 and 17 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “the controller is programmed to reduce the opening area of the outlet when the fuel cell vehicle is in the non-running state to be smaller than the opening area of the outlet when the fuel cell vehicle is in the running state, instead of changing a ground speed of the exhaust gas to be zero.”  Emphasis added.  The specification as filed does not appear to support the claim limitation “instead of changing a ground speed of the exhaust gas to be zero.”  There is no mention of ground speed in the specification as filed.  
Claim 17 recites “the guiding section prevents the exhaust gas discharged from the discharge port from moving toward a frontward side of the fuel cell vehicle.”  The specification as filed does not appear to support the claim limitation.  While the specification discusses guiding the exhaust gas (i.e. white smoke) toward a rearward side, there is no discussion of preventing the exhaust gas from moving toward a frontward side of the fuel cell vehicle.  The mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-222892 A (“Naganuma” – machine translation cited herein) in view of US 2004/0108150 A1 (“Guidry”).
Regarding claim 1, Naganuma discloses a fuel cell vehicle (Fig. 1; [0014]) comprising a fuel cell stack 2; discharge port 32 for releasing the cathode off gas (containing water vapor) into the atmosphere ([0017]-[0018]); and an opening area variable means (“the guiding section”), such as lid 34, 50, 52, provided separately from the discharge port (Figs. 2-4, 7-8).  
Naganuma does not expressly disclose the discharge port is disposed on an under floor and between a front wheel axle and a rear wheel axle of the fuel cell vehicle and facing the rear of the vehicle.
Guidry discloses an electric motor-driven vehicle comprising a fuel cell (Abstract).  Guidry teaches water generated by the fuel cell is discharged at a central location beneath the vehicle body 2 through the drainpipe 54.  The location of the drainpipe 54 advantageously allows water from the fuel cell unit 30 to be discharged between the plurality of wheels 5, 8.  Accordingly, the wheels 5, 8 are less likely to run over the discharged water, resulting in a vehicle 1 that operates in a more stabilized manner (Fig. 16; [0072]).  As shown in Fig. 16, the drainpipe 54 faces the rear of the vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dispose the discharge port as claimed so that the wheels are less likely to run over the discharged water, resulting in a vehicle that operates in a more stabilized manner as taught by Guidry.
In the combination above, the lid is therefore capable of guiding the exhaust gas discharged from the discharge port toward a rearward side beyond the rear wheel axle while the fuel cell vehicle is in a non-running state.
Regarding claim 2, modified Naganuma discloses the fuel cell vehicle of claim 1.  Naganuma discloses the opening area variable means determines the opening area of the discharge port based on the vehicle speed, making the opening area smaller when the vehicle speed decreases ([0011], [0027], [0030]-[0031]).  Control device detects the vehicle speed (i.e. a speed meter).
Regarding claim 17, modified Naganuma discloses the fuel cell vehicle of claim 1.  As shown in Fig. 16 of Guidry, the drainpipe 54 faces the rear of the vehicle.  In combination with Naganuma, which teaches decreasing the opening area of the discharge port 32 as vehicle speed decreases ([0024]-[0027]), it is the opinion of the Office that the claimed features are necessarily present in the combination.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-222892 A (“Naganuma” – machine translation cited herein) in view of US 2004/0108150 A1 (“Guidry”) as applied to claim 2 above, and further in view of US 2007/0000702 A1 (“Yoshida”).
Regarding claim 3, Naganuma discloses the the fuel cell vehicle of claim 1.  Naganuma further discloses the opening area variable means may be any means as long as the opening area of the discharge port 32 can be changed ([0035]) but is silent regarding the guiding section includes a nozzle having an outlet an opening area of which is controllable, the nozzle being provided to the discharge port.
Yoshida discloses a fuel cell vehicle 10 and teaches an exhaust gas pipe 51 fitted with a sectional area variation mechanism 372 similar to a camera aperture (“a nozzle”) (Figs. 28-29; [0116]).  The opening area of the sectional area variation mechanism 372 is regulated by motor 374 ([0116]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the sectional area variation mechanism 372 taught by Yoshida as the opening area variable means of Naganuma because Naganuma discloses the opening area variable means may be any means as long as the opening area of the discharge port 32 can be changed and, as shown by Yoshida, the claimed nozzle is a known means of reducing the opening area of a gas discharge pipe.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In this combination, the controller is programmed to reduce the opening area of the outlet when the fuel cell vehicle is in the non-running state (i.e. the vehicle speed is zero) to be smaller than the opening area of the outlet when the fuel cell vehicle is in the running state, instead of changing a ground speed of the exhaust gas to zero.

Response to Arguments
Applicant's arguments filed 12/15/2021 regarding the rejection under 35 USC 112 have been fully considered but they are not persuasive.  Applicant argues claim 3 has been amended to remove the language identified in the rejection.  However, claim 3 is not amended.  The rejection is maintained.
Applicant’s arguments, see pg. 7, filed 12/15/2021, with respect to the rejection under 35 USC 103 over Akaboshi in view of Yoshida and Yoshida in view of Akaboshi have been fully considered and are persuasive.  Said rejections of claims 1-2 have been withdrawn. 
Applicant's arguments filed 12/15/2021 regarding Naganuma have been fully considered but they are not persuasive.
Applicant argues “Naganuma does not describe or suggest the location of the discharge port, and thus cannot recognize the problem to be solved by embodiments of the present disclosure.”  This argument is found not persuasive.  It is acknowledged in the Office action that Naganuma does not expressly disclose the discharge port is disposed on an under floor and between a front wheel axle and a rear wheel axle of the fuel cell vehicle and facing the rear of the vehicle.  However, it is worth noting that Naganuma is concerned with the exhaust of white smoke.  See Naganuma at [0004]: “Water vapor white smoke is not preferable both in appearance and in the image of the viewer.  In particular, in recent years, electric vehicles equipped with fuel cells (fuel cell vehicles) have been developed, but it is necessary to fully consider measures against steam white smoke in order to put fuel cell vehicles into practical use.  This is because a large amount of water vapor white smoke may cause discomfort to the driver of the following vehicle or obstruct the driver's view.”  Regardless, Guidry is relied upon to teach the claimed features so that the wheels are less likely to run over the discharged water, resulting in a vehicle that operates in a more stabilized manner.  Moreover, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727